Case 3:19-cv-00810-DOC-JDE Document 17 Filed 07/05/19 Page 1iof8 Page ID #:60

~~

10
11
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27
28

Jennifer N. Lutz, Esq. (SBN 190460)
JLutz@petitkohn.com

PETTIT

11622 El Camino Real, Suite 300

San Diego, CA 92130

Telephone: (858) 755-8500

Facsimile: (858) 755-8504

AKaren@offitkurman.com
OFFIT K AN, P.A.
4800 Montgomery Lane, 8"" Floor
Bethesda, MD 20814
Telephone: (240) 507-1740
Facsimile: (267) 507-1735

Ari Karen aol hac vice motion forthcoming)

John J. Allegretto (pro hac vice motion forthcoming)

[Alleeretic offitkurman.com
OFFIT KURMAN, P.A.

1801 Market Street, Suite 2300
Philadelphia, PA 19103
Telephone: (267) 338-1336
Facsimile: (267) 338-1335

Attorneys for Defendant
NATIONAL BANCORP
HOLDINGS, INC. d/b/a
THE FEDERAL SAVINGS BANK

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

PETER ALBRECHT, Individually
And On Behalf of All Others Similarly
Situated,

Plaintiff,
V.

NATIONAL BANCORP HOLDINGS,
ING Oa THE FEDERAL SAVINGS

Defendant.

HN INGRASSIA LUTZ & DOLIN PC

 

 

CASE NO.: 8:19-cv-008 10-DOC-JDE

THIRD-PARTY COMPLAINT FOR
DAMAGES BY NATIONAL
BANCORP HOLDINGS, INC. d/b/a
THE FEDERAL SAVINGS BANK
AGAINST BEST RATE HOLDINGS,
LLC d/b/a BEST RATE

REFERRALS and FDE
MARKETING

GROUP, LLC

Courtroom: 9D

District Judge: Hon. David O. Carter
Magistrate Judge: Hon. John D. Early
Complaint Filed: May 1, 2019

Trial Date: Not set

 

 

l
THIRD-PARTY COMPLAINT BY NATIONAL BANCORP HOLDINGS, INC.

 

CASE NO. 8:19-cv-00810-DOC-JDE
Case 3:19-cv-00810-DOC-JDE Document 17 Filed 07/05/19 Page 2of8 Page ID#:61

Oo nN DD

Ko)

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

NATIONAL BANCORP HOLDINGS,
INC a THE FEDERAL SAVINGS

Third-party Plaintiff,
V.

BEST RATE HOLDINGS, LLC, d/b/a
BEST RATE REFERRALS, and FDE
MARKETING GROUP, LLC

Third-party Defendants.

 

 

 

Defendant and Third-party Plaintiff National Bancorp Holdings, Inc. d/b/a
The Federal Savings Bank (“TFSB”), through its undersigned counsel, hereby
brings this action against Third-party Defendants, Best Rate Holdings, LLC d/b/a
Best Rate Referrals (“Best Rate”) and FDE Marketing Group, LLC (“FDE”), and
avers as follows:

INTRODUCTION

1, This Court has jurisdiction over this Third-Party Complaint by virtue
of Federal Rules of Civil Procedure, rule 14.

2. Plaintiff, Peter Albrecht (‘Plaintiff’ or “Albrecht’”), filed a Complaint
on May 1, 2019, individually, and on behalf of others similarly situated, against
Defendant and Third-party Plaintiff TFSB.

3. Plaintiff alleges violations of the Telephone Consumer Protection Act,
A7 U.S.C. § 227 et. seq. (“TCPA”).
4. Plaintiff seeks damages and injunctive relief against TFSB on two

counts — Negligent Violations of the TCPA (Count 1) and Knowing and/or Willful
Violations of the TCPA (Count 2).

5. Upon information and belief, Plaintiff is a resident of the State of
California, residing in Orange County.

6. TFSB is a federally chartered financial institution. TFSB’s parent

entity, National Bancorp Holdings, Inc., is a corporation formed in Delaware.
5

CASE NO. 8:19-cv-00810-DOC-JDE

 
Case 8:19-cv-00810-DOC-JDE Document 17 Filed 07/05/19 Page 3of8 Page ID #:62

“sD

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

TFSB has a principal place of business at 300 North Elizabeth Street, Suite 3E,
Chicago, IL 60607.

7. Defendant Best Rate is a limited liability company formed in
Delaware, with a principal place of business at 4800 140th Avenue North,

Suite 101, Clearwater, FL 33762.

8. Upon information and belief, Best Rate is a wholly-owned subsidiary
of Digital Media Solutions, LLC, which is a company formed in Delaware and
sharing the same principal place of business as Best Rate.

9. Defendant FDE is a limited liability company formed in Florida, with
a principal place of business at 1314 E. Las Olas Blvd, Fort Lauderdale, FL 33301.

JURISDICTION & VENUE

10. Jurisdiction is appropriate in this Court pursuant to 28 U.S.C. § 1331
as this matter presents a federal question and the claims arise under the laws of the
United States.

11. Upon information and belief, Best Rate regularly conducts business in
California.

12. Upon information and belief, FDE regularly conducts business in
California.

13. A substantial part of the events or omissions giving rise to Plaintiff's
Complaint allegedly occurred in Orange County, California.

FACTUAL AVERMENTS COMMON TO ALL COUNTS

14. TFSB is a veteran-owned, federally charted bank.

15. In addition to offering banking services, TFSB is licensed to originate
home loans in all 50 states.

16. TFSB markets its mortgage services through numerous methods and
channels, including by purchasing mortgage customer leads.

17. Plaintiff alleges that TFSB contacted him on a landline telephone on
March 13, 14, 15, and 16, 2019.

2

 

CASE NO. 8:19-cv-00810-DOC-JDE
Case 8:19-cv-00810-DOC-JDE Document 17 Filed 07/05/19 Page 4of8 Page ID#:63

 

18. Plaintiff further alleges that his landline telephone number was
previously placed on the National Do-Not-Call Registry.

19. A TFSB employee only spoke to Plaintiff once on March 16, 2019.
During that telephone call, Plaintiff indicated that he did not want to be contacted
by TFSB again.

20. TFSB did not, in fact, contact Plaintiff again.

21. TFSB did not actually place the telephone calls to Plaintiff on March
13, 14, 15, or 16, 2019. Each call was a live transfer lead call originated by FDE,
or by an agent of FDE acting pursuant to FDE’s express instructions.

22.  Atall relevant times, FDE represented to TFSB that all the live
transfer leads were in compliance with all applicable federal and state statutes,
including being scrubbed for TCPA compliance.

23.  Atall relevant times, TFSB reasonably relied on FDE’s material
representation that the live leads it purchased were in compliance with all
applicable federal and state statutes, including being scrubbed for TCPA
compliance.

24. Upon information and belief, FDE purchased consumer mortgage
leads from Best Rate, including Plaintiffs information, for TFSB.

25. Upon information and belief, Best Rate collected Plaintiffs
information either via its website, https://www.bestratereferrals.com/, or through a
partner or affiliate website.

26. Upon information and belief, at all relevant times, Best Rate held out
to FDE, TFSB, and to the public that the mortgage leads it was offering for sale
were in compliance with all applicable federal and state statutes, including being
scrubbed for TCPA compliance. |

27. Atall relevant times, FDE held out to TFSB that the live transfer
telephone leads TFSB was purchasing were to be made in compliance with all

applicable federal and state statutes, including the TCPA.
4

CASE NO. 8:19-cv-00810-DOC-JDE

 
Case 8:19-cv-00810-DOC-JDE Document 17 Filed 07/05/19 Page 5of8 Page ID #:64

oO Oo NN DD

10
11
12

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Breach of Express or Im lied Contract
(Against FDE)

28. Defendant and Third-party Plaintiff incorporates by reference all
preceding paragraphs as if fully set forth herein. |

29. Atall relevant times, TFSB purchased live transfer leads from FDE
pursuant to either an express contract and/or an implied contract established
through the parties’ verbal communications, conduct, and past performance.

30. The alleged telephone calls placed to Plaintiff in March 2019 were
placed by FDE and/or an agent acting on FDE’s behalf.

31. Atall relevant times, FDE represented to TFSB that each and every
live transfer lead that it sold to FDE was or would be made in compliance with the
TCPA.

32. FDE’s representation that its live transfer leads were in compliance
with the TCPA was, at all relevant times, a material component of the contract
between TFSB and FDE.

33. If Plaintiff succeeds on his allegation that the telephone calls allegedly
placed to him in March 2019 violated the TCPA, then it must follow that FDE
breached the express or implied contract between it and TFSB.

34. TFSB has sustained harm as a result of FDE’s breach of the contract.

COUNT II
Breach of Express or Implied Contract
(Against Best Rate) .

35. Defendant and Third-party Plaintiff incorporates by reference all
preceding paragraphs as if fully set forth herein.

36.  Atall relevant times, TFSB and/or FDE purchased consumer
marketing leads from Best Rate pursuant to either an express contract and/or an
implied contract established through the parties’ verbal communications, conduct,

and past performance.

HI

 

 

5
THIRD-PARTY COMPLAINT BY NATIONAL BANCORP HOLDINGS, INC.
CASE NO. 8:19-cv-00810-DOC-JDE

 
Case 8:19-cv-00810-DOC-JDE Document 17 Filed 07/05/19 Page 6of8 Page ID #:65

“SD

10
11
12

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

37. Best Rate sold Plaintiff's consumer marketing information to TFSB
and/or FDE.

38. The information purchased from Best Rate was used to make the
alleged telephone calls placed to Plaintiff in March 2019.

39.  Atall relevant times, Best Rate represented to TFSB and/or FDE that
each lead that it sold was in compliance with the TCPA.

40. Best Rate’s representation that its leads were in compliance with the
TCPA was, at all relevant times, a material component of the contract between Best
Rate and TFSB and/or FDE.

41.  IfPlaintiff succeeds on his allegation that the telephone calls allegedly
placed to him in March 2019 violated the TCPA, then it must follow that Best Rate
breached the express or implied contract between it and TFSB.

42. TFSB has sustained harm as a result of Best Rate’s breach of the —

contract.

COUNT III
Equitable Indemnification And / Or Contribution
(Against Best Rate and FDE, in the Alternative to Counts [ and IT)

43. Defendant and Third-party Plaintiff incorporates by reference all
preceding paragraphs as if fully set forth herein.

44, If Plaintiff succeeds on his allegations, it must follow that either Best
Rate and/or FDE either intentionally or negligently misrepresented that the
marketing leads they offered for sale were in compliance with all applicable federal
and state statutes, including being scrubbed for TCPA compliance.

45. Because of Best Rate’s and/or FDE’s intentional or negligent
misrepresentation, Best Rate and/or FDE has caused TFSB damage in an amount to
be determined at the conclusion of Plaintiffs case.

M/ -
//

HMI

6
THIRD-PARTY COMPLAINT BY NATIONAL BANCORP HOLDINGS, INC.
CASE NO. 8:19-cv-00810-DOC-JDE

 
Case 8:19-cv-00810-DOC-JDE Document 17 Filed 07/05/19 Page 7of8 Page ID #:66

46. Best Rate and/or FDE are entirely or substantially at fault for causing

any harm to Plaintiff that is or may be attributed TFSB.

PRAYER FOR RELIEF
WHEREFORE, Defendant and Third-party Plaintiff TFSB requests that the

Court enter judgment and other relief against Best Rate and FDE as follows:

A. Judgment in the amount equal to all damages sustained by TFSB as a

result of the Plaintiffs lawsuit;

B. — Reasonable attorneys’ fees and court costs;

C. Such other relief as the Court deems just and proper.

PETTIT KOHN INGRASSIA LUTZ & DOLIN PC

Dated: July 5, 2019 By: /s/Jennifer N. Lutz, Esq.

Jennifer N. Lutz, Esq.
Attorneys for Defendant
NATIONAL BANCORP HOLDINGS,
INC. d/b/a THE FEDERAL SAVINGS
BANK

_ jlutz@pettitkohn.com

 

 

7
THIRD-PARTY COMPLAINT BY NATIONAL BANCORP HOLDINGS, INC.
CASE NO. 8:19-cv-00810-DOC-JDE

 
Case 8:19-cv-00810-DOC-JDE Document 17 Filed 07/05/19 Page 8o0f8 Page ID #:67

Oo CO NN DN

10
1]
12

14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

DEMAND FOR JURY TRIAL
Defendant and Third-party Plaintiff National Bancorp Holdings, Inc. d/b/a
The Federal Savings Bank respectfully demands trial by jury for all claims that may
be tried to a jury.

PETTIT KOHN INGRASSIA LUTZ & DOLIN PC

Dated: July 5, 2019 By: /s/Jennifer N. Lutz, Esq.
Jennifer N. Lutz, Esq.
Attorneys for Defendant
NATIONAL BANCORP HOLDINGS,
INC. d/b/a THE FEDERAL SAVINGS
BANK
jlutz@pettitkohn.com

 

CASE NO. 8:19-cv-00810-DOC-JDE
